ON APPLICATION FOR REHEARING
PER CURIAM.
Notwithstanding Foster v. Hampton, La.1977, 352 So.2d 197, and Foster v. Hampton, La.1980, 381 So.2d 789, ruling that the State is the employer of a deputy sheriff, the State has provided by law for deputy sheriffs to be paid their salaries by the respective sheriffs for whom they are deputies. It is the sheriff’s obligation to pay to the deputies that he appoints their salaries, and the sheriff is in that sense the “employer” who is obliged by La.R.S. 23:631 to pay those salaries promptly upon termination of employment and is subject to the penalty and attorney fee provisions of the statute for his breach of that obligation.
Rehearing refused.